DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 7/30/2021.  Claims 1 and 5 are amended.  Claims 8 and 17 are cancelled.  Claims 18-20 are new.  Claims 1-7, 9-16 and 18-20 are pending.  Claims 10-13 are withdrawn. Claims 1-7, 9 and 14-16 and 18-20 are examined.

Claim Objections
Claim 7, the recitation of “a plurality of carbon nanotube structure” is believed to be in error for “a plurality of carbon nanotube structures”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishan “Design and development of a hydrogen-peroxide rocket engine facility” in view of Hitt “MEMS-based satellite micropropulsion via catalyzed hydrogen peroxide decomposition”, and Hutchison “Carbon Nanotubes as a Framework for High-Aspect-Ratio MEMS Fabrication”.
Regarding claim 1, Krishan teaches an apparatus (hydrogen peroxide rocket engine facility Fig. 3), comprising: a controller (Fig. 3, pneumatically operated needle valves and shut of valves and the implicit pneumatic actuators required for said valves); a fuel container (Fig. 3 H2O2 1000cc); and a propulsion device (Fig. 1 Hydrogen peroxide engine of 1000N thrust) including a catalyst (page 21 pure silver screens)
Krishan as discussed above does not teach said apparatus comprising a parallel array of micro-channels configured to receive a fuel.
Hitt teaches fabricating microscale version of traditional thruster designs via MEMS (page 1164 “Because existing propulsion technology cannot meet many of the design constraints for nanosats (Mueller 1997), the need to develop novel and miniaturized micropropulsion strategies has arisen. Micro-electromechanical-system- (MEMS-) based propulsion systems have been identified as potential solutions (Ketsdever and Mueller 1999). MEMS based thruster concepts are attractive because they offer the capability of effectively miniaturizing traditional thruster designs for nanosat application. This permits, in principle, microscale design parameters to be satisfied while drawing upon the wealth of technical expertise in traditional satellite thruster design (although additional microscale physics may need to be incorporated). The potential advantages of developing a MEMS-based propulsion system are numerous. They can be extremely small, with dimensions on the micron scale; with the continuous evolution of microfabrication and nanofabrication techniques nanoscale thrusters may become a reality. The latter are significant for the planned ‘picosats’ (<1 kg) of the future. Their construction can be made extremely lightweight with simple components and low dead volume”), the microscale version of the traditional thruster designs (the thruster as shown in Fig 21) comprising a parallel array of micro-channels (the thruster of Fig. 2(a) comprises parallel zig zag channels) configured to receive fuel (the fuel is received from the inlet plenum, flows through the catalyst chamber and then to the nozzle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan with Hitt’s teachings on MEMS fabrication and the miniaturization it enables to facilitate use in nanosats.
Krishan in view of Hitt as discussed above does not teach wherein the parallel array of micro-channels is a carbon nanotube structure, the each of the micro-channels having a length:width aspect ratio greater than 40:1.
Hutchison teaches manufacturing High Aspect Ratio MEMS structures (Page 75 “HIGH-ASPECT-RATIO geometries are often desirable in MEMS for increased mechanical robustness, reduced out-of-plane motion of flexures, and increased surface area for functionalization”) including a parallel array of micro-channels made from a carbon nanotube structure including (the parallel array of carbon nano-tubes shown in Fig. 1a,b) the microchannels having a length:width aspect ratio greater than 40:1 (Page 75 “Fig. 1. Extreme aspect-ratio patterned nanotube growth and self-supporting architectures. (a) Tilted view and (b) top view of a pattern of 3-μm square holes, grown 580 μm tall”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parallel array of MEMS fabricated micro channels taught by Krishan in view of Hitt with Hutchinson’s carbon nanotube array to provide the advantages of a MEMS fabricated micro propulsion system having “increased mechanical robustness, reduced out-of-plane motion of flexures, and increased surface area for functionalization” and fabricated with a process having “significant potential advantages over DRIE- and LIGA-based techniques” (Page 75 “ We demonstrate a (Carbon Nanotube) CNT framework-based approach to high-aspect-ratio MEMS fabrication and find that it has some significant potential advantages over DRIE- and LIGA-based techniques”).  Replacing the 300x300 micron array of zig-zag channels of Hitt with the array of micro channels taught by Hutchinson would give a ~ a 50x50 microchannel array since the microchannels of Hutchinson appear to be ~ 6 micron features as shown in Fig. 1(b).
Regarding claim 4
Krishan further teaches wherein the fuel container is configured to contain hydrogen peroxide (see Fig. 3 H2O2 1000cc). 
Regarding claim 5, Krishan in view of Hitt and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt and Hutchison as discussed above does teaches a 50x50 microchannel array. The a center 50x50 channel array comprising the square microchannels can be construed as the carbon nanotube structure, with the second and third carbon nanotube structures being the fins that bracket surround the carbon nanotube structure on each side as shown in Fig. 1(b).  As such Krishan in view of Hitt and Hutchison as discussed above teaches the carbon nanotube structure disposed between a second carbon nanotube structure and a third carbon nanotube structure.
Regarding claim 7, Krishan in view of Hitt and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt and Hutchison as discussed above does teaches a 50x50 microchannel array. The a center 50x50 channel array comprising the square microchannels can be construed as the carbon nanotube structure, with a second and a third carbon nanotube structures being the fins that bracket surround the carbon nanotube structure on each side as shown in Fig. 1(b).  Each of the carbon nanotube structures is vertically aligned (see Fig. 1(a) and 1(b)).  As such Krishan in view of Hitt and Hutchison as discussed above also teaches wherein the carbon nanotube structure is included in a plurality of carbon nanotube structure that are each vertically aligned.
Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Krishan in view of Hitt, and Hutchison, Lim “Hydrogen Peroxide Gas Generator with Dual Catalytic 
Regarding claim 2, Krishan in view of Hitt and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt and Hutchison does not teach wherein the catalyst is a platinum catalyst.
Lim teaches wherein the catalyst is a platinum catalyst (page 1147 “To select the catalyst having good decomposition characteristics, reactivity tests were performed with various catalysts at low temperature. The candidate catalysts for the vaporizer catalyst bed were various manganese oxides and platinum”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan in view of Hitt and Hutchison with Lim’s teachings on catalysts since platinum is recognized as a catalyst having good decomposition characteristics.
Krishan in view of Hitt, Hutchison, and Lim as discussed above does not teach  wherein the catalyst has a shape including an inner mass and protrusions protruding from the inner mass.
Zeng teaches the catalyst has a shape (Fig. 2, remnant Pd core and Pt shell post etching) including an inner mass (remnant Pd core) and protrusions protruding from the inner mass (Pt shell).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst taught by Krishan in view of Hitt, Hutchison and Lim with Zeng’s teachings on shell core catalyst structure to 
Claims 3, 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishan in view of Hitt, and Hutchison and Lim
Regarding claim 3, Krishan in view of Hitt, and Hutchison teaches the invention as discussed above.
Per the rejection of claim 2 supra, Lim teaches wherein the catalyst is a platinum catalyst.
Regarding claim 6, Krishan in view of Hitt, and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt, and Hutchison as discussed above does not teach wherein the carbon nanotube structure is included in a plurality of carbon nanotube structures aligned in series.
Lim teaches using dual catalyst beds in axial series (Fig. 1, vaporizer bed and high temperature catalyst bed, see also page 1147 “In the gas generator proposed in the present study (Fig. 1), hydrogen peroxide goes through two distinct reaction phases: catalytic and thermal decomposition [10]. In the inlet region, the liquid-phase hydrogen peroxide decomposes mainly by catalytic decomposition upon contact with the catalyst surface. In this region, unreacted hydrogen peroxide vaporizes by the heat of the decomposition process. The vapor content of the partially decomposed hydrogen peroxide increases along the axial direction of the reactor bed. Down the reactor bed, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst geometry taught by Krishan in view of Hitt, and Hutchison with Lim’s teachings on catalyst beds in axial series to improve catalyst efficiency (C* efficiency) (Page 1149 “Figure 7 shows the calculated C* efficiency of the single and dual catalyst beds. The dual catalyst bed shows more improved C* efficiency and stable performance than the single catalyst bed”).
Regarding claim 18, Krishan in view of Hitt and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt and Hutchison as discussed above does not teach wherein the carbon nanotube structure comprises walls that are infiltrated with an additional material.
Hutchison teaches wherein the carbon nanotube structure comprises walls that are infiltrated with an additional material (pg. 76 As-grown VACNT structures are only very weakly held together due to their low density and weak intertube van der Waals bonding. Methods that have been employed to increase the cohesiveness of VACNT forests include the use of capillary forces to densify the forests [4], [5], as well as infiltration of the forests with a filler to form a composite).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan in view of Hitt, and Hutchison with Hutchison’s on teachings on the carbon 
Regarding claims 14-16, per the rejection of claim 6 supra, Krishan in view of Hitt, and Hutchison and Lim teach the limitations of claims 14-16.
Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Krishan in view of Hitt, and Hutchison and Hosick 6,032,904
Regarding claim 9, Krishan in view of Hitt, and Hutchison teaches the invention as discussed above.
Krishan in view of Hitt, and Hutchison as discussed above does not teach a control mechanism configured to control a direction (the pointing direction of the thrust) of the apparatus via thrust produced by the propulsion device.
Hosick teaches a control mechanism (50) configured to control a direction of the apparatus via thrust produced by the propulsion device (col. 8 ll. 10-30 “A gimbal mechanism 50 pivotally mounts the first and second thrusters 44A, 44B, on the support pylons 42, respectively, for selectively positioning the pointing direction or attitude of the first and second thrusters 44A, 44B. Each gimbal mechanism 50 includes a first gimbal 52 for mounting each of the thrusters 44A, 44B for pivotal movement about an axis parallel to the roll, that is, X-axis and in a plane parallel to a plane defined by the pitch (that is, Y-axis) and yaw (that is, Z-axis) axes. Each gimbal mechanism 50 also includes a second gimbal 54 suitably connected to the first gimbal 52 for mounting the thrusters 44A, 44B for pivotal movement about an axis parallel to the pitch axis so as to have a component of thrust directed out of the plane defined by the pitch and yaw axes. Further, the first gimbal 52 mounts the thrusters 44A, 44B for pivotal movement between a stowed inoperative position (see FIGS. 2-4), through an orbit raising position at which the first and second thrust vectors of the electric thrusters 44A, 44B, respectively, are generally parallel to the yaw axis (see FIGS. 6-8), and to a north-south station keeping position at which the first and second thrust vectors are generally aligned with the center of mass 56 of the spacecraft (see FIGS. 9 and 10)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan in view of Hitt, and Hutchison with Hosick’s teachings on gimbaled thrusters to provide control over the thrust direction to facilitate maneuvers.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krishan in view of Hitt and Hutchison and Fazio ” Mechanical Properties and MEMS Applications of Carbon-Infiltrated Carbon Nanotube Forests”.
Regarding claim 19, Krishan in view of Hitt, Hutchison, and Hanna teaches the invention as discussed above.
Krishan in view of Hitt, Hutchison, and Hanna as discussed above also teaches wherein the additional material is carbon (page 18 “The impact of this behavior on design depends on the application of the mechanism being designed. If a high deflection is the sole need, then the lower strength of the high-strain CI-CNT (Carbon Infiltrated Carbon Nano Tube) is of less importance. If the device must bear or apply a load, however, then a slightly lower strain may be used in order to employ CI-CNT of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan in view of Hitt, and Hutchison with Fazio’s teachings on carbon infiltration to provide a MEMS thruster having high strain tolerance and high strength.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krishan in view of Hitt and Hutchison and Fu 2011/0297032.
Krishan in view of Hitt and Hutchison does not teach an underwater vehicle comprising the apparatus of claim 1.
Fu teaches providing a rocket motor to propel an underwater vehicle (ABSTRACT: A cavity-enhancing feature and method are disclosed for a projectile that is capable of operating underwater in a cavity-running mode.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system taught by Krishan in view of Hitt, and Hutchison so as to install it on an underwater vehicle as taught by Fu to provide an underwater vehicle having high propulsive velocity ([0003] Research and development is currently underway to produce underwater projectiles that travel at very high speeds using the phenomenon of " supercavitation." A progenitor of such projectiles is the "Shkval," which is a rocket-propelled torpedo that was developed by Russia and achieves a velocity of 250 knots (288 mph))


Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but are not persuasive.  In particular, Hitt as discussed above teaches that "MEMS based thrusters are attractive because they offer the capability of effectively minaturizing traditional thruster designs for nano-sat applications". This specifically suggests that MEMS applied to a traditional thruster as taught by Krishnan would be expected to result in a thruster suitable for nano-sat use.  Regarding Hutchison, Hutchison is only relied upon for the aspect ratio which has the generic structural benefit of increased mechanical robustness and the thruster specific benefit of increased surface area for functionalization (in the case of a thruster as taught by Krishnan in view of Hitt, this would be increased surface area for catalysis).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741